Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Status of the Application
Claims 1, 3-13 and 15-22 are pending in the present application.  The instant claims are rejected as indicated below. 

Specification
The use of the term HERCEPTIN®, AVASTIN®, ADCETRIS®, KADCYLA®, ONTAK®, ERBITUX®, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as 
commercial marks.
Applicant’s attention is directed to MPEP § 608.01(v)(II), which states:
Although the use of marks having definite meanings is permissible in patent applications, the proprietary nature of the marks should be respected. Marks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form).

Response to Arguments
Applicant argues, that in the amendment filed July 29, 2019, corrections to the specification was made.  The examiner notes that applicant added trademark symbols but each letter of the mark was not capitalized as required. 

Claim Rejections - 35 USC § 112
The rejection of claims 1, 3-13 and 15-22 under 35 USC 112, first paragraph, scope of enablement is maintained.
Applicant argues the claims are drawn to a method of suppressing an ACC tumor, inhibiting ACC tumor growth, or causing regression of an ACC tumor.
Applicant’s argument was considered but not persuasive for the following reasons.
As noted in the previous Office Action, the term inhibit is defined as:

    PNG
    media_image1.png
    96
    438
    media_image1.png
    Greyscale
To prohibit or forbid is defined as:
to prevent (see definition of prevent in previous Office Action).  Suppress is defined as 
“to stop or arrest”.  In other words, the claims continue to read on curing/preventing ACC when the claimed compound is administered. 
For this reason, the rejection of claims 1, 3-13 and 15-22 under 35 USC 112, first paragraph, scope of enablement is maintained.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-13 and 15-22 under 35 USC 103 over Gavai et al., (US 9,273,075) in view Qu et al. (Mol. Cell. Biochem., 2016), Ding et al. (Oncology Reports, 2010) and Oakley et al. (Cancer Rex., 2016) is maintained.
Gavai et al. (075) teaches

    PNG
    media_image2.png
    141
    386
    media_image2.png
    Greyscale
are known inhibitors of Notch pathway and useful as anti-cancer agents (see col. 2, lines 4-48; col. 20, lines 6- 12);
a method of treating cancer, such as, cancers dependent upon Notch activation, utilizing compounds of formula (I):
    PNG
    media_image3.png
    232
    733
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    174
    191
    media_image4.png
    Greyscale
, etc.,  which are Notch inhibitors (see the entire article, especially Abstract; col. 1, lines col. 1, lines 12-19; col. 3, line 9 - col. 4, line 29; Examples 1-7); and
the amounts of compounds administered and dosage regiment depends on a variety of factors, such as, age, weight, sex, medical condition, severity of the disease, etc. and exemplifies a daily dose of 0.001 to 100 mg/kg (see col. 19, lines 36-48). In essence, Gavai is teaching the determination of the doses of compound useful would be within the level of skill of the ordinary artisan in the art.
The claimed invention differs from Gavai ‘075 by reciting treatment of adenoid cystic carcinoma (ACC) tumor.
As noted above, Gavai ‘075 teaches the use of the compounds in treating cancers dependent upon Notch activation and the art as evidenced by Qu et al. (Mol. Cell. Biochem., 2016), Ding et al. (Oncology Reports, 2010) and Oakley et al. (Cancer Rex., 2016) teaches adenoid cystic carcinoma as Notch dependent and/or that Notch inhibitors may have potential therapeutic application in treatment of ACC (see the references in their entirety; especially Qu et al., Abstract, Introduction and last paragraph; Ding et al., Abstract, Results and last paragraph; Oakley et al., Abstract).
Based on the teaching in the art as evidenced by Qu et al. (Mol. Cell. Biochem., 
2016), Ding et al. (Oncology Reports, 2010) and Oakley et al. (Cancer Rex., 2016), the 
use of the compounds of Gavai ‘075 in treating adenoid cystic carcinoma including those with Notch mutations is rendered prima facie obvious.

Response to Arguments
Applicant argues
Qu, Ding, and Oakley do not teach that ACC is Notch dependent; they teach that Notch2, Notch4, and activated Notch1, respectively, are upregulated in ACC and Qu and Ding teach that siRNA against Notch2 and Notch4, respectively, decrease cell invasion;
while Qu, Ding, and Oakley state theoretically that Notch inhibitors may be therapeutic in treating ACC, none of the references have any in vivo data showing the effect of any Notch inhibitors on ACC. Oakley examines only expression of activated Notch and does not provide any data, in vitro or in vivo, on Notch inhibition; Qu and Ding demonstrate that siRNA that is specific for the particular Notch protein (Notch2 and Notch4, respectively) inhibits invasion in an ACC cell line, but provides no data showing even that siRNA inhibits tumors in vivo in an ACC model and certainly no data showing that other Notch inhibitors have either an in vitro or in vivo effect;
Ding cites art that Notch-1 is a tumor suppressor gene, which teaches away from using inhibitors of Notch for treating cancer;
Notch is not the only gene linked to ACC. Ding as well as others, also points out that there are many genes linked to ACC — including epiregulin, Cyclin D1 and cortactin, and MMP2, MMP7, MMP9, and MMP15; and
 the examiner is essentially arguing that it would be “obvious to try” all Notch inhibitors for treating ACC, because Qu, Ding, and Oakley allegedly teach that Notch inhibitors may be used to treat ACC.
Applicant’s argument was considered but not persuasive for the following reasons.
According to applicant, Qu, Ding, and Oakley do not teach that ACC is Notch dependent; they teach that Notch2, Notch4, and activated Notch1, respectively, are upregulated in ACC and Qu and Ding teach that siRNA against Notch2 and Notch4, respectively, decrease cell invasion.  Additionally, applicant argues Ding cites art that Notch-1 is a tumor suppressor gene, which teaches away from using inhibitors of Notch for treating cancer.
The examiner notes:

    PNG
    media_image5.png
    445
    684
    media_image5.png
    Greyscale
;

    PNG
    media_image6.png
    430
    704
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    644
    729
    media_image7.png
    Greyscale

Additionally, (i) on page 20 of the present specification, applicant references US patent No. 8,629,136 which teaches and claims the use of the claimed compound in treating a variety of cancers (see for example, claim 15 of ‘136) and (ii) suppression of proliferation of ACC by inhibition of Notch-1 has been shown in the art (see for example, Chen et al., 2015 and cited by applicant on IDS submitted 2/10/2022). 
 	In essence, contrary to applicant’s argument, the art teaches inhibition of Notch pathway is useful in treating ACC and as evidenced by Gavai ‘075, the claimed compounds are Notch inhibitors.  
The issue is not whether the references provide in vivo data, the issue is whether the art provides a “reasonable expectation” that the claimed compounds would be useful in treating adenoid cystic carcinoma (ACC).  Based on the teachings of the art as discussed above, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation of the use of the compounds of Gavai (‘075) in treating Notch dependent cancers, including ACC.   
As recognized by the MPEP § 2107.01 I.C.III, in vitro testing is sufficient to establish a practical utility.

Applicant also argues (i) Notch is not the only gene linked to ACC and (ii) the examiner is essentially arguing that it would be “obvious to try” all Notch inhibitors for treating ACC.
The examiner agrees that Notch is not the only gene linked to ACC.  The same is true of other cancers.  
For example, based on US patent No. 8,629,136 cited by applicant, the claimed Notch inhibitors are useful in treating a number of different types of cancers, including breast cancer.  It is known that there are several signaling pathways involved in breast cancer (see for example, Kamdje et al., 2014, attached hereto).  However, irrespective of said fact, the art, as evidenced by ‘136, teaches the claimed Notch inhibitors are effective in treating said breast cancer.  Also, as evidenced by Kamdje, there are various other classes of compounds known to be useful in treating breast cancer that are not Notch inhibitors.  Therefore, the fact that there are other genes that are linked to ACC does not nullify the use of Notch inhibitors in the treatment of ACC as discussed above.
According to applicant, the examiner is arguing “obvious to try” because the examiner noted that applicant’s argument that the claimed compounds are more efficacious than other known Notch inhibitors does not render the claimed invention unobvious.  Said argument is not an argument of “obvious to try” because as discussed above, the art renders obvious to use of Notch inhibitors as anticancer agents useful in treating ACC.  Determining the potency of compounds is well known in the art and, thus, the fact that applicant determines the claimed compounds are more efficacious than other Notch inhibitors does not render an otherwise obvious treatment method unobvious.
For these reasons, the rejection of claims 1, 3-13 and 15-22 under 35 USC 103 over Gavai et al., (US 9,273,075) in view Qu et al. (Mol. Cell. Biochem., 2016), Ding et al. (Oncology Reports, 2010) and Oakley et al. (Cancer Rex., 2016) is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628